Title: From John Quincy Adams to William Cranch, 17 August 1826
From: Adams, John Quincy
To: Cranch, William


				
					My dear friend and Cousin
					Quincy 17 August 1826— 
				
				Your affectionate letter of the 9th. instt. came to hand two days since, and on the same evening I delivered to your sister Greenleaf the one for her which it enclosed—The loss of fathers such at least as were yours and mine, is and must be irreparable. Yet it is “Nature’s commonest theme,” and speaking from my own experience it is one of the choicest, as it is among the rarest ingredients of happiness on Earth to have a father yet living till a Son is far advanced in years. This to a certain extent was your good fortune, and it has been much longer mine. It is among the consolations of bereavement, that we are not to endure it long, and we dismiss with more cheerful resignation to the hopes of a better world, the friend whom we are soon to follow there ourselves—Your letter and the spot where I am, have revived the memory of the scenes of our Childhood, which seem like reminiscences from another world. Before these Politicks vanish, Patriotism itself comparatively fades away, and the Declaration of Independence comes after our walks to Weymouth, and our rides to the Glasshouse at Germantown—The wisdom of the fathers has left traces which have helped us along in our intercourse with the world—but when will be forgotten the tenderness of our mothers? Never till that day shall I cease to be / your affectionate kinsman and friend
				
					
				
				
			